DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on February 23, 2022.
Claims 1-7 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2022 and August 15, 2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yahata et al. (U.S. Pub. No. 2011/0221852 A1, hereinafter as “Yahata”), and further in view of Kimura (EP-3141393 A1, hereinafter as “Kimura”).
With regard to claim 1, the claim is drawn to an image inspector (see Yahata, i.e. in Fig. 7, disclose the image forming device 90, also known as the MFP; see para. 70-71 and etc.) comprising: 
a reading device configured to read an image on a recording medium (see Yahata, i.e. in Fig. 7 and in para. 77, disclose the scanner portion 96); and 
circuitry (see Yahata, i.e. in Fig. 4 and in para. 35, disclose the control portion) configured to determine whether the recording medium has a wrinkle and an edge folding based on a plurality of positions on the image on the recording medium read by the reading device satisfying a predetermined relation (see Yahata, i.e. in para. 43-47, discloses that “…in the second mode, reusability is determined based on image information such as a size or a density of shades caused by wrinkles or folded end parts. Further, in the third mode, for example, if the detection results in both of the first and second modes show reusability, reusability is determined…”; in addition, in para. 43-47, disclose the teachings of determination based on a CCD array inherently implies a plurality of positions and some kind of predetermined relation to make the determination, and further in para. 44, discloses that “[0044] The CCD array 44 can detect the length of the sheet S to be read in the main scanning direction, and, can detect the length in the carrying detection based on detection of positions of both ends of the sheet S in the carrying direction. A sheet size determination portion 64 determines the size of the sheet S to be read based on the information from the CCD array 44, and transmits the determination result to the sheet carrying control portion 62. In addition, the number of sheets can be counted for each size of the sheet based on information for the determination for the sheet S size…”; also see teachings of Kimura supplemented below), 
the circuitry being configured to: 
	determine whether the recording medium has the wrinkle based on the predetermined relation; and then determine whether the recording medium has the edge folding based on the predetermined relation (see Yahata, i.e. in para. 43, discloses that “[0043] Information read by the CCD array 44 is transmitted to a reusability determination portion 63. The reusability determination portion 63 receives information for the detection mode from the instruction portion 14, and determines reusability according to the transmitted mode. In the residues-after-erasure detection which is the first mode, reusability is determined based on image information such as, for example, the size or density of residual images. In addition, in the second mode, reusability is determined based on image information such as a size or a density of shades caused by wrinkles or folded end parts. Further, in the third mode, for example, if the detection results in both of the first and second modes show reusability, reusability is determined…”). 
With regard to the claimed aspect relating to “…based on a plurality of positions on the image on the recording medium read by the reading device satisfying a predetermined relation”.  In addition to the discussion over Yahata set forth above, and in interest of compact prosecution, Examiner further supplemented the teachings of Kimura as following. 
Kimura discloses an invention relates to an inkjet recording apparatus which records an image on a paper sheet conveyed through a fixed conveying path by an inkjet method (i.e. Kimura, in para. 1 and etc.).  More specifically, in Kimura, i.e. in para. 7, discloses that “…. the techniques of reading the surface of a paper sheet with a scanner and analyzing the obtained image to detect wrinkles and the like generated in the paper sheet are disclosed”; and further in para. 11 and etc., discloses that “….(1) An inkjet recording apparatus, including: a conveying device which conveys a paper sheet along a fixed conveying path; a paper sheet floating detecting device which detects floating of the paper sheet conveyed by the conveying device at a first position set on the conveying path; an ink jet recording device which records an image on the paper sheet conveyed by the conveying device at a second position set on a downstream side of the first position; an image reading device which reads, line by line, the image of the paper sheet conveyed by the conveying device at a third position set on the downstream side of the second position; and an image reading control unit which makes the image reading device read the image in a fixed range along a conveyance direction of the paper sheet when the floating of the paper sheet is detected by the paper sheet floating detecting device, the image being read with a position where the floating is detected as a reference”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yahata to include the limitation(s) discussed and also taught by Kimura, with the aspect(s) discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image and/or document processing art. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yahata by the teachings of Kimura, and to incorporate the limitation(s) discussed and also taught by Kimura, thereby “… to provide an inkjet recording apparatus which can easily identify the type of floating when the floating is generated in a paper sheet during conveyance” (see Kimura, i.e. para. 10 and etc.).
With regard to claim 2, the claim is drawn to the image inspector according to claim 1, further comprising: an operation unit configured to receive an input of an operation for selecting a first mode to determine the wrinkle of the recording medium or a second mode to determine both the wrinkle of the recording medium and the edge folding of the recording medium (see Yahata, i.e. in para. 42-43, discloses an instruction portion 14 has a selection portion which selects a first mode, a second mode and etc., and further in para. 43, discloses the teachings of wrinkles or folding are different entities and hence suggest that they can be selected independently for system operation). 
With regard to claim 3, the claim is drawn to the image inspector according to claim 1, wherein the circuitry is configured to change a destination of ejection of the recording medium depending on whether the recording medium is determined to have the wrinkle or the edge folding (see Yahata, i.e. in Fig. 6, ACT 5 “reusable sheet stacking box” and ACT 6 “non-reusable sheet stacking box”; in details, in Fig. 6, ACT 6, sheets that are non-reusable since they are determined to contain folds and/or wrinkles are ejected to a non-reusable box). 
With regard to claim 4, the claim is drawn to the image inspector according to claim 1, wherein the circuitry is configured to change at least one of a conveyance condition of the recording medium or a fixing condition of the recording medium, for each type of the recording medium, depending on whether the recording medium is determined to have the wrinkle, the edge folding, or both of the wrinkle and the edge folding (see Yahata, i.e. in Fig. 6, for examples, in ACT 5 and ACT 6, for teachings of adapting operating conditions upon detection of defective pages (e.g. detected wrinkles, folds)). 
With regard to claim 7, the claim is drawn to an image forming system comprising the image inspector according to claim 1 (see Yahata, i.e. in fig. 1, 7 and etc. for illustrations of image forming system). 


Claims 5-6 re rejected under 35 U.S.C. 103 as being unpatentable over Yahata and Kimura as applied to claim 1 above, and further in view of Matsumoto (JP6136296 B2, a copy of English translation has also been attached, hereinafter as “Matsumoto”).
With regard to claim 5, the claim is drawn to the image inspector according to claim 1, further comprising: 
a detection unit configured to measure an environmental condition including at least one of a temperature around the image inspector or a humidity around the image inspector, 
wherein, in each of a case where the recording medium is determined to have the wrinkle, a case where the recording medium is determined to have the edge folding, and a case where the recording medium is determined to have both the wrinkle and the edge folding, the circuitry is configured to: 
	for each type of the recording medium, record the environmental condition in association with a printing condition including a conveyance condition of the recording medium, a fixing condition of the recording medium, or both, changed so as not to cause the wrinkle or the edge folding; and 
	notify that at least of the wrinkle or the edge folding is likely to occur on the recording medium in a case where an environmental condition in a print job of a subsequent recording medium of a same sheet type is close by a certain extent or more to the recorded environmental condition.
The teachings of Yahata and Kimura do not explicitly disclose the aspect(s) relating to “a detection unit configured to measure an environmental condition including at least one of a temperature around the image inspector or a humidity around the image inspector, wherein, in each of a case where the recording medium is determined to have the wrinkle, a case where the recording medium is determined to have the edge folding, and a case where the recording medium is determined to have both the wrinkle and the edge folding, the circuitry is configured to: for each type of the recording medium, record the environmental condition in association with a printing condition including a conveyance condition of the recording medium, a fixing condition of the recording medium, or both, changed so as not to cause the wrinkle or the edge folding; and notify that at least of the wrinkle or the edge folding is likely to occur on the recording medium in a case where an environmental condition in a print job of a subsequent recording medium of a same sheet type is close by a certain extent or more to the recorded environmental condition”. 
However, Matsumoto discloses an analogous invention relates to a technique for determining whether or not wrinkles occur in a sheet material that is nipped by a nip unit and conveyed.  More specifically, in Matsumoto, i.e. in Fig. 4, para. 53-58, disclose that “… The control unit 63 is connected to a nonvolatile memory 64, and a reference time table 65 is stored in the nonvolatile memory 64. The nonvolatile memory 64 functions as a storage unit. As shown in FIG. 4, the reference time table 65 records a threshold value serving as an index for generating wrinkles on the paper P. The threshold value is recorded for each paper type. Moreover, the threshold value is recorded for each environmental condition [or as claimed “environmental condition”]. The occurrence of wrinkles varies greatly depending on the type of paper and environmental conditions. For this reason, it is preferable to record the threshold value in association with the paper type and environmental conditions as shown in FIG. In FIG. 4, threshold values are recorded by dividing into four paper types A, B, C, and D. In addition, threshold values are recorded in three environmental conditions of high temperature and high humidity, standard, and low temperature and low humidity [or as claimed “temperature” and “humidity”]. As the basis weight of the paper P increases, the thickness (waist) of the paper increases. The occurrence of wrinkles also changes depending on the thickness (waist) of the paper P. The thickness (waist) of the paper P can be classified by paper type.  The control unit 63 refers to the reference time table 65, compares the calculated biting time difference with a threshold value corresponding to the paper type and environmental conditions of the currently used paper P, and determines the biting time. When the difference exceeds the threshold value, it is determined that the paper P is wrinkled. As a result, it can be determined whether or not the paper P is wrinkled.  The control unit 63 controls the drive motor 67 to control the rotation speed of the fixing roller 42. In addition, the control unit 63 controls the power supply 68 to control the amount of fixing heat of the heater 45. The control unit 63 is connected to a speaker 69 and a display unit 70, and controls the speaker 69 and the display unit 70 to notify the user of predetermined information. The speaker 69 and the display unit 70 function as a notification unit that notifies the user of predetermined information”; and further in para. 63, discloses that “  In addition, when the image forming apparatus 100 according to the present embodiment determines that wrinkles occur in the paper P, the wrinkles are eliminated by changing the conveyance speed of the paper P or correcting the inclination of the paper P. can do”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yahata and Kimura to include the limitation(s) discussed and also taught by Matsumoto, with aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image and document inspecting and processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yahata and Kimura by the teachings of Matsumoto, and to incorporate the limitation(s) discussed and also taught by Matsumoto, thereby “…to improve the prediction accuracy of wrinkle occurrence” (see Matsumoto, i.e. para. 5 and etc.).	
With regard to claim 6, the claim is drawn to the image inspector according to claim 5, wherein the circuitry is configured to present the printing condition that is changed so as not cause the wrinkle or the edge folding on the recording medium and is recorded in association with the environmental condition that is close by the certain extent or more to the recorded environmental condition, together with information indicating that the wrinkle or the edge folding is likely to occur on the recording medium (see Matsumoto, in addition to para. 53-58, further in para. 63, discloses that “In addition, when the image forming apparatus 100 according to the present embodiment determines that wrinkles occur in the paper P, the wrinkles are eliminated by changing the conveyance speed of the paper P or correcting the inclination of the paper P. can do” and etc.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimura (U.S. Pat/Pub No. 2017/0066262 A1) disclose an invention relates to an inkjet recording apparatus which records an image on a paper sheet conveyed through a fixed conveying path by an inkjet method (see Kimura, i.e. para. 3 and etc.).
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675